Citation Nr: 0014233	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
with tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
March 1962. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss 
with tinnitus. 

It is noted that the veteran was scheduled for a hearing 
before a traveling member of the Board in May 2000, by failed 
to report for such hearing.  


FINDINGS OF FACT

The veteran has not submitted competent medical evidence to 
show that either bilateral hearing loss or tinnitus are 
attributable to a disease or injury sustained in service.


CONCLUSIONS OF LAW

The veteran's claims for service connection for bilateral 
hearing loss and tinnitus are not well-grounded.  38 U.S.C.A. 
§§  1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show any treatment for hearing 
loss or tinnitus.  On the veteran's report of medical history 
form from separation in February 1962, he placed a check in 
the "yes" box in response to whether he either had or had 
ever had "ear, nose, or throat trouble."  No further 
explanation was provided.  At the veteran's separation 
examination in February 1962, pure tone thresholds in the 
right and left ears were 30 decibels at 500 hertz; 25 
decibels at 1000 and 2000 hertz; and 20 decibels at 4000 
hertz.  (It should be noted that the veteran's original 
hearing results in decibels were listed in ASA units; 
however, in reporting the results, the decibels were 
converted to ISO units).   

The veteran's DD-214 shows that his specialty in the Army was 
communications center specialist.  

The veteran submitted an application for VA service-connected 
disability compensation benefits dated in September 1997.  He 
reported that the claim was for bilateral hearing loss, which 
began in March 1962.  On the application form, he wrote 
"N/A" in block number 20, which requests information 
regarding treatment for the claimed disability by civilian 
physicians or at civilian hospitals since the applicant's 
last discharge from service.
 
The veteran underwent a VA audiological evaluation in October 
1997.  He stated that when he was discharged from service, he 
was told that he had hearing loss.  He stated that he did not 
notice it at that time, but that it has been getting 
progressively worse since then.  The tinnitus had been 
occurring for several years.  The veteran reported a history 
of noise exposure to one artillery explosion, and also to 
weapons firing.  The veteran stated that he did not have 
hearing protection.  He reported bilateral tinnitus for many 
years, consisting of a periodic ringing which distracted him 
when it occurred during the day.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
90
110
LEFT
45
50
75
105
105

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 52 percent in the left ear.

The veteran underwent a VA examination in November 1997.  
Diagnoses were tinnitus by history; bilateral sensorineural 
hearing loss; and no active ear disease.  

In the veteran's March 1998 notice of disagreement, he 
asserted that he was sent to Main Post on March 14, 1962, 
date of discharge.  He asserted that he was told of his 
hearing problem at Main Post, and that he could stay and have 
it corrected at that time.  He asserted that the records only 
covered up to February 12, 1962, and that the disclosure of 
his medical problems would be found in the last month's paper 
work.  

In the veteran's August 1998 substantive appeal, he asserted 
that he was told about his hearing impairment on March 14, 
1962, the day of his discharge.  He asserted that a hearing 
test was given in the last week of service, and he wondered 
where the results of those tests were.  


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991).  Service incurrence for sensorineural hearing 
loss will be presumed if it is manifest to a compensable 
degree within the year after service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1999).

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive, but only possible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  

The Court has established a three pronged test to determine 
whether a claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).  

To be well grounded, a claim must be supported by evidence 
that suggests more than a purely speculative basis for an 
award of benefits; medical evidence is required, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992); 
Dixon v. Derwinski, 3 Vet.App. 261 (1992).  Where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded. Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Caluza elements (incurrence and nexus evidence) can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran contends that his bilateral hearing loss and 
tinnitus are related to  artillery explosions and weapons 
firing he was exposed to in service.  

The veteran currently has bilateral hearing loss pursuant to 
38 C.F.R. § 3.385, as demonstrated by the results of his 
October 1997 VA audiological evaluation.  Examination results 
revealed speech recognition ability of 60 percent in the 
right ear, and 52 percent in the left ear.  Diagnoses of 
tinnitus by history, and bilateral sensorineural hearing loss 
were provided.  The veteran has asserted that he was exposed 
to acoustic trauma like artillery explosions and weapon 
firing.  However, for the reasons described below, the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus are not well grounded.  

Even if it is conceded that the veteran was exposed to 
acoustic trauma in service, he has not submitted medical 
evidence linking his current bilateral hearing loss and 
tinnitus with acoustic trauma he sustained in service.   In 
these circumstances, a finding of a well-grounded claim would 
require competent medical evidence that the veteran's 
bilateral hearing loss and tinnitus are related to service.   
Grottveit, Id.  No medical evidence supporting a finding that 
his bilateral hearing loss and tinnitus are related to 
military service has been submitted.  The veteran's self-
reported history of the conditions is not competent medical 
evidence to make the claims well grounded.  LeShore v. Brown, 
8 Vet.App. 406 (1995).

The first medical evidence of bilateral hearing loss and 
tinnitus is dated in October 1997, more than 35 years after 
the veteran's period of active duty ending in March 1962.  
There was no evidence of hearing loss in service.  It is 
noted that on the veteran's report of medical history form 
from separation in February 1962, he placed a check in the 
"yes" box in response to whether he either had or had ever 
had "ear, nose, or throat trouble."  However, no further 
explanation was provided.  The veteran has not submitted any 
medical records showing that he received treatment for 
hearing loss or tinnitus from the time he was discharged from 
service in 1962 until 1997.  There remains no medical 
evidence establishing that the veteran's bilateral hearing 
loss and tinnitus are related to his period of active duty 
service. 

Since the veteran is not a physician, he is not competent to 
say that his current bilateral hearing loss and tinnitus are 
due to acoustic trauma he incurred in service, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As discussed above, medical evidence of a nexus between an 
in-service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding these claims, the veteran's claims are 
not well-grounded.  In the absence of well-grounded claims, 
the appeal for service connection for bilateral hearing loss 
and tinnitus must be denied.  Edenfield v. Brown, 8 Vet.App. 
384 (1995).

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance the Board is of the opinion that the RO has 
associated with the claims folder all the available medical 
records for consideration.  It is noted that the veteran 
contends that he was given a hearing test during his last 
week in service in March 1962.  However, the service medical 
records appear complete, and the last hearing test of record 
is from the veteran's separation examination in February 
1962.  It is also noteworthy that, acccording to information 
provided by the veteran on his application for compensation 
benefits, the veteran did not have treatment for his hearing 
loss at any civilian facilities from his separation from 
service in 1962 to 1997.  Therefore, under the circumstances 
of this case, the VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claims "plausible."  Robinette, 8 
Vet.App. at 80.

Also the RO fulfilled its obligation under section 5103(a) in 
the statement of the case which informed the veteran of the 
reasons for the denial of his claims.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claims well-grounded.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied, as not well-grounded.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



